Citation Nr: 1011611	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for recurrent urinary 
tract infections (UTI) with residuals of squamous 
metaplasia of the bladder (claimed as chronic bladder 
inflammation).

2.	Entitlement to service connection for shingles.

3.	Entitlement to service connection for glaucoma.

4.	Entitlement to service connection for hypertension 
(claimed as high blood pressure).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to April 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision that denied 
service connection for UTI and a November 2008 decision that 
denied service connection for shingles, glaucoma, and 
hypertension; both decisions were by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 


FINDINGS OF FACT

1.	The Veteran's currently-shown recurrent urinary tract 
infection (UTI) with residuals of squamous metaplasia of 
the bladder (claimed as chronic bladder inflammation) was 
not present until many years after service and did not 
result from active military service.

2.	No nexus between the Veteran's active military duty and 
her currently-shown shingles has been demonstrated.

3.	The Veteran is a glaucoma suspect but there is no clear 
diagnosis of the condition. 

4.	No nexus between the Veteran's active military duty and 
her currently-shown hypertension has been demonstrated.



CONCLUSION OF LAW

1.	Recurrent UTI with residuals of squamous metaplasia of the 
bladder (claimed as chronic bladder inflammation) was not 
incurred in active service, nor may service connection for 
such disability be presumed. 38 U.S.C.A. §§ 1101, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.	Service connection for shingles is not warranted.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

3.	Service connection for glaucoma is not warranted.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

4.	Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2007 and October 2008, the agency of original 
jurisdiction (AOJ) provided notices required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The Veteran was also 
provided with notices of effective date and disability rating 
regulation pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to her 
claim for benefits, such as obtaining VA and private 
treatment records and provide a VA examination.  The Board 
notes that no VA examination was conducted in regard to the 
claims for service connection for shingles, glaucoma, or 
hypertension.  However, because none of these conditions were 
present in service, there is no incident or disease in 
service to which to relate any currently diagnosed disorders.  
Therefore, a VA examination is not needed in order to decide 
the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, the duty to notify and assist has been 
met.



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.



UTI

The Veteran contends that she is entitled to service 
connection for chronic UTI as it developed during her 
military service.  She stated that she was diagnosed several 
times through the years.  See Claim, dated March 2007.  The 
Veteran stated that she was treated for gynecological 
problems during service but that the symptoms and complaints 
were the same as for her UTI.  She alleges that numerous 
doctors did not diagnose her correctly or misdiagnosed her 
altogether.  See Notice of Disagreement, dated October 2007.

According to the Veteran's in-service treatment records, she 
was treated for UTI (in September 1985) and chronic vaginal 
infections.  The Veteran complained of symptoms of burning, 
itching, and pain in her vaginal area.  See in-service 
treatment records, dated January 1982 to April 1986.

Post-service VA outpatient treatment records include the 
Veteran's complaints of burning on urination and vaginal 
pain.  The Veteran was diagnosed with chronic vaginitits 
infections and recurrent UTI.  Laboratory reports from 
November 1999 reported cervical cytologic material was 
atypical squamous cells of undetermined significance.  The VA 
treatment records do not report the Veteran's claimed 
disability is related to service.  See VA treatment records, 
dated November 1999 to February 2004. 

The Veteran underwent a VA genitourinary examination in 
October 2007.  A physical examination found a normal bladder 
and urethra.  Upon examination, urine testing, and review of 
the Veteran's medical history, she was diagnosed with 
"recurrent UTI on Macrobid daily for prophylaxis; residuals 
[of] squamous metaplasia of bladder mucosa per cystoscopy."  
The VA examiner noted there were no general systemic symptoms 
due to genitourinary disease.  See VA examination, dated 
October 2007.  

Therefore, the VA examiner opined that her current condition 
was "less likely as not related to (caused by) the condition 
for which she received frequent treatment during her military 
service."  The VA examiner explained that during the 
Veteran's military service she was treated several times for 
gynecological-related conditions as the diagnoses were 
established based on symptoms, physical examination and 
laboratory findings.  However, there were no chronic 
genitourinary complaints noted during service.  Id.

Private treatment records from Fletcher Allen Health Care 
also does not report a UTI diagnosis and do not comment on 
whether the Veteran has any disabilities that are related to 
service.  In November 1998, she had complained of urinary 
frequency, which was resolving at the time she was seen.  A 
physical examination was deferred by the Veteran and the 
assessment was resolving urinary symptoms, possibly 
medication-related.  She was also treated for various 
gynecological complaints.  See Fletcher Allen Health Care 
private treatment records, dated November 1998 to October 
1999.

The Veteran's partner, F.J., submitted a letter attesting to 
her symptoms of burning and of her overall health.  F.J., 
stated that he knew the Veteran since 1999 and since then she 
was treating her condition with vaginal creams.  See F. J.'s 
letter, dated July 2007. 

The Veteran's niece, H.W., submitted a letter stating that 
since the Veteran was on active duty she would complain about 
burning and thought the problem was yeast infections and was 
treated as such.  See H.W.'s letter, dated July 2007. 

The Veteran's sister-in-law, B.W., also submitted a letter 
stating they assumed she had yeast infections during her 
military service based on her complaints.  See B.W.'s letter, 
dated July 2007.

Although there is evidence that the Veteran is currently 
diagnosed with recurrent UTI with residuals squamous 
metaplasia of the bladder, the claim must be denied.  The 
Veteran has not submitted any competent medical evidence 
relating her condition to service, and although she has 
reported that such a link exists, as a layperson without any 
medical training and expertise, the Veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Veteran is 
competent to comment on her symptoms, but not the cause.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  This also applicable to the 
lay statements from the Veteran's relatives.  While they are 
competent to report the symptoms told to them by the Veteran, 
they are not competent to render a medical opinion. 
Significantly, after a thorough examination and a complete 
review of the claims file, the VA examiner in 2007 rendered 
an opinion that the Veteran's UTI was not related to her 
military service or to the complaints for which she was 
treated during service.  This opinion, which included a 
complete rationale, must be afforded great probative weight.  
As a consequence, a nexus cannot be found between her 
currently diagnosed UTI and her period of service.
 
Furthermore, the evidence of record does not support a 
finding of continuity of symptomatology.  As noted, post-
service treatment records demonstrate that the earliest 
possible documented occasion of any complaints was in 
November 1999 for atypical squamous cells; approximately 
thirteen years after separation from service.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

In this case, even if the Board conceded in-service UTI, 
based on the length of time between separation and the 
initial diagnosis of UTI and the lack of a positive nexus 
opinion the evidence for the Veteran's claim is outweighed by 
the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



Shingles

The Veteran contends that her current shingles condition is 
the directly related to her military service or as a result 
of her recurrent UTI with residuals of squamous metaplasia of 
bladder (claimed as chronic bladder inflammation). 

Initially, the Board notes that because service connection 
has not been granted for recurrent UTI, service connection 
for shingles as secondary to that condition is not warranted. 
Nevertheless, the Board must consider whether service 
connection on a direct basis is warranted.

In the instant case, the service records reflect that the 
Veteran was treated for dry, scaly skin and was diagnosed 
with ichthyosis.  However, there is no indication that she 
developed shingles during active military service.  There is 
also no evidence showing shingles within one year of service 
to trigger the application of the legal presumption of 
service connection for chronic disease.  The earliest 
evidence describing shingles is a July 2008 VA outpatient 
treatment report, which reflects a history of shingles 
approximately when the Veteran was in her twenties and 
recurred in 2001.  Although subsequent VA treatment records 
reflect treatment for shingles, they do not indicate a link 
between this condition and the Veteran's active military 
service.

For these reasons, the Board finds that the greater weight of 
the evidence is against the Veteran's claim for service 
connection for shingles.  The appeal is denied.

Glaucoma

The Veteran contends that her glaucoma is the result of her 
recurrent UTI condition.

As mentioned, because service connection has not been granted 
for recurrent UTI, service connection for glaucoma as 
secondary to that condition is not warranted. Here, the Board 
finds that service connection for glaucoma on a direct basis 
is also not warranted.

The service records do not reflect that she developed 
glaucoma during active military service.  However, the 
Veteran was treated in February 1984 for an eye injury when a 
piece of glass cut the outer orbit of her right eye.  She 
sustained a superficial laceration and was treated.  See in-
service treatment records, dated February 1984.  

There is also no evidence showing glaucoma within one year of 
service to trigger the application of the legal presumption 
of service connection for chronic disease. The July 2008 VA 
outpatient treatment records reflect the Veteran has a 
history of being a glaucoma suspect but there is no current 
diagnosis of the condition.  There is also nothing to suggest 
that the Veteran's right eye injury contributed to the 
Veteran's suspected glaucoma.  Therefore, in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Given the absence of a glaucoma diagnosis and the lack of 
competent medical evidence relating the condition to 
nonservice-connected recurrent UTI, the Board finds that the 
greater weight of the evidence is against the claim.

Hypertension

The Veteran contends that her current hypertension is the 
result of her recurrent UTI condition.

As stated above, because service connection has not been 
granted for recurrent UTI condition, service connection for 
hypertension as secondary to that condition is also not 
warranted.  Service connection on a direct basis is also not 
warranted.

There is nothing in the in-service treatment records which 
reflect the Veteran complained of or was treated for 
hypertension.  There is no evidence that she developed 
hypertension during active military service.  There is also 
no evidence showing hypertension within one year of service 
to trigger the application of the legal presumption of 
service connection for chronic disease.  The Veteran claimed 
that her hypertension became worse in around 2000.  The 
earliest report of hypertension in the Veteran's VA 
outpatient treatment records was in December 2002.  The Board 
acknowledges that although records reflect the Veteran has 
been diagnosed with hypertension and is well controlled with 
medication, they do not indicate a link between this 
condition and the Veteran's active military service.

For these reasons, the Board finds that the greater weight of 
the evidence is against the Veteran's claim for service 
connection for hypertension. The appeal is denied.


ORDER

Entitlement to service connection for recurrent urinary tract 
infections with residuals of squamous metaplasia of the 
bladder (claimed as chronic bladder inflammation) is denied.

Entitlement to service connection for shingles is denied.

Entitlement to service connection for glaucoma is denied. 

Entitlement to service connection for hypertension (claimed 
as high blood pressure) denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


